Exhibit 10.2
R. G. BARRY CORPORATION
2008 RESTORATION PLAN
Article I. Establishment and Purpose
1.1 Establishment and Amendment of the Plan
R. G. Barry Corporation (the “Sponsor”) maintains an unfunded restoration plan
known as the “R. G. Barry Corporation Restoration Plan” (“the Prior Plan”),
which was previously established effective January 1, 1994, and was amended and
restated, effective as of January 1, 1997. Effective March 31, 2004 (the “Freeze
Date”), the Prior Plan was frozen. Effective as of December 31, 2008 (the
“Effective Plan”), a new plan, the R.G. Barry Corporation 2008 Restoration Plan
(the “Plan”), was created for the benefit of certain participants in the Prior
Plan in lieu of any benefits under the Prior Plan.
1.2 Purpose
The Plan is maintained for the purpose of providing Participants who are
eligible to receive benefit payments under the “R. G. Barry Corporation
Associates’ Retirement Plan”, as amended and restated effective as of January 1,
1996 and as may be amended thereafter (“Retirement Plan”), such portion of such
benefit payments as would have been payable to such Participants under the
Retirement Plan if (a) they had not reduced their Compensation by participating
under the R. G. Barry Corporation Deferred Compensation Plan, effective as of
September 1, 1995, and as may be amended thereafter (“Deferred Compensation
Plan”), and/or (b) the maximum annual compensation limitation under
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”)
had not been applied in calculating such benefit payments. Additionally, the
Plan is established and is intended as an unfunded plan to be maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of
Section 201(2) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and as such it is intended that the Plan be exempt from the
relevant requirements of Title I of ERISA. The Plan is not intended to satisfy
the qualification requirements of Code Section 401.
Article II. Definitions and Construction
2.1 Definitions
All terms used in this Plan shall have the same meanings assigned to them under
the provisions of the Retirement Plan (as defined below), unless otherwise
qualified by the context hereof. Notwithstanding the prior sentence, the
following terms shall have the meanings set forth below, unless their context
clearly indicates to the contrary:

(a)   “Deferred Compensation Plan” means the “R. G. Barry Corporation Deferred
Compensation Plan”, as established effective as of September 1, 1995, and as the
same may be amended from time to time.

1



--------------------------------------------------------------------------------



 



(b)   “Participant” means an individual who is eligible to participate in the
Plan pursuant to Section 3.1.   (c)   “Plan” means the “R. G. Barry Corporation
2008 Restoration Plan” as set forth in this document and as the same may be
amended from time to time.   (d)   “Retirement Plan” means the “R. G. Barry
Corporation Associates’ Retirement Plan”, as amended and restated effective as
of January 1, 1996, and as the same is amended from time to time.   (e)  
“Termination” or any form thereof shall mean a “separation from service” within
the meaning of Treasury Regulation §1.409A-1(h) by the Participant with the
Sponsor and all persons with whom the Sponsor would be considered a single
employer under Code Sections 414(b) and (c).

2.2 Gender and Number; Headings
Except when otherwise indicated by the context, any masculine terminology when
used in this Plan shall also include the feminine gender, and the definition of
any term in the singular shall also include the plural. Headings of Articles and
Sections herein are included solely for convenience, and if there is any
conflict between such headings and the text of the Plan, the text shall control.
2.3 Incorporation of the Retirement Plan and Deferred Compensation Plan
The Retirement Plan and the Deferred Compensation Plan are hereby incorporated
by reference into and shall form a part of this Plan as fully as if set forth
herein verbatim; provided, however, in the event that the terms and provisions
of this Plan conflict with those of the incorporated plans, the terms and
provisions of this Plan shall control and govern the rights of Participants. Any
amendment made to the Retirement Plan and/or the Deferred Compensation Plan
shall also be incorporated by reference into and form a part of this Plan,
effective as of the effective date of such amendment, to the extent not
inconsistent herewith or with respect to Code Section 409A. The Retirement Plan
or Deferred Compensation Plan, whenever referred to in this Plan, shall mean the
Retirement Plan or Deferred Compensation Plan as amended, as such plan exists as
of the date any determination is made of benefits payable under this Plan.
Article III. Eligibility and Participation
3.1 Eligibility
An individual who (a) was a participant in the Prior Plan prior to the Freeze
Date and (b) is an officer or other management or highly compensated employee of
the Sponsor who is designated by the Board of Directors of the Sponsor as being
a Participant in the Plan on Exhibit A, attached hereto and made a part hereof,
shall be eligible to participate in the Plan. The selection of individuals
eligible to participate in the Plan shall be within the sole and absolute
discretion of the Board of Directors of the Sponsor.

2



--------------------------------------------------------------------------------



 



As a condition to participation in this Plan, each Participant has relinquished
any right to payment under the Prior Plan.
Article IV. Benefits
4.1 Amount of Benefits.
If the benefit payable under the Retirement Plan to any Participant (or, if
applicable, to his or her beneficiary designated under the terms of the
Retirement Plan):

(a)   is limited by application of Code Section 401(a)(17); and/or   (b)   has
been reduced because the Participant deferred compensation into the Deferred
Compensation Plan that otherwise would have been included in calculating the
Participant’s Retirement Plan benefit,

this Plan will pay a benefit to the Participant (or beneficiary) equal to:

(c)   the benefit that would have been paid from the Retirement Plan to the
Participant (or beneficiary) but for (i) the application of Code
Section 401(a)(17) and (ii) the fact that the Participant deferred compensation
to the Deferred Compensation Plan that otherwise would have been included in
calculating the Participant’s Retirement Plan benefit;

minus

(d)   the benefit that is actually payable to the Participant (or beneficiary)
from the Retirement Plan.

The calculation made under Sections 4.1(c) and (d):

(e)   will be calculated as if benefits under the Retirement Plan and this Plan
are to be paid in the normal form of benefit provided under the Retirement Plan
and that benefits from both this Plan and the Retirement Plan will begin at the
same time; and   (f)   are intended to ensure that the total benefit the
Participant (or beneficiary) receives from the Retirement Plan and this Plan
will not be less than the amount he or she would have received if (i) Code
Section 401(a)(17) had not applied to Retirement Plan benefits and (ii) the
Participant had not deferred any compensation into the Deferred Compensation
Plan that otherwise would have been included in calculating the Participant’s
Retirement Plan benefit.

Also, if benefits payable under the Retirement Plan are deferred because the
Participant elected to defer retirement beyond the normal retirement date
specified in the Retirement Plan, the amount calculated under Section 4.1(c)
will be actuarially increased to reflect the Participant’s age when benefits are
paid. This actuarial adjustment will:

3



--------------------------------------------------------------------------------



 



(g)   be based on the actuarial equivalent factors described in Section 2.1(a)
of the Retirement Plan;   (h)   be paid solely from this Plan (and not the
Retirement Plan); and   (i)   not be applied to any deferral of benefits after
the Participant has terminated employment.

Notwithstanding the foregoing, benefits will only accrue based on the
Participant’s service prior to the Freeze Date. Any Compensation earned on or
after the Freeze Date shall not be considered for purposes of determining the
benefit payable under this Plan.
4.2 Forfeiture for Misconduct
Notwithstanding any Plan provisions to the contrary, a Participant (or his
beneficiary) shall have no right to a benefit under this Plan if the Committee
or the Sponsor determines that the Participant engaged in a willful, deliberate,
or gross act of commission or omission which is injurious to the finances or
reputation of the Sponsor or any of its Affiliates.
4.3 Form of Payment and Commencement Date
(a) Time and Form of Payment. Each Participant shall be entitled to receive the
benefit payable under this Plan in the form and on the date selected by the
Participant in a written election form delivered to the Sponsor prior to
December 31, 2008, which date shall not be earlier than January 1, 2009. If no
date is selected by a Participant before December 31, 2008 or if the Participant
selects a date prior to January 1, 2009, the benefit shall be payable in a lump
sum within 90 days following the Participant’s Termination.
(b) Beneficiary Designation. The Participant may select a Beneficiary to receive
his benefits under this Plan. Such election must be submitted to the Committee
on a form and in a manner specified by the Committee.
(c) Six Month Distribution Delay. Notwithstanding anything in this Plan to the
contrary, if a Participant is a “specified employee” (within the meaning of Code
Section 409A and as determined under the Sponsor’s policy for determining
specified employees), on the Participant’s Termination and the Participant is
entitled to a payment and/or a benefit under this Plan that is required to be
delayed pursuant to Code Section 409A(a)(2)(B)(i), then such payment shall not
be paid (or begin to be paid) until the first business day of the seventh month
following the date of the Participant’s Termination (or, if earlier, the date of
the Participant’s death).
4.4 Withholding of Taxes
The Sponsor shall have the right to deduct from all payments made under the Plan
any Federal, state or local taxes required by law to be withheld with respect to
such payments. A Participant’s portion of any employment, wage and other taxes
imposed under any

4



--------------------------------------------------------------------------------



 



applicable law or regulations on any Plan benefit before that Plan benefit is
distributed will be withheld from the Participant’s other compensation or, if no
other compensation is then payable to the Participant, the Participant shall
remit to the Sponsor an amount sufficient to satisfy such liability.
Article V. Administration
5.1 Administration
This Plan shall be administered by the Committee appointed pursuant to the terms
of the Retirement Plan. The Committee shall administer this Plan in a manner
consistent with the administration of the Retirement Plan, except that this Plan
shall be administered as an unfunded plan which is not intended to meet the
qualification requirements of Code Section 401. The Committee shall have the
same rights and authority granted to it under the Retirement Plan, which shall
include the full power and authority to determine all questions relating to
eligibility and amount of benefits and to interpret, construe and administer
this Plan. The Committee shall establish and maintain such accounts or records
as the Committee may from time to time consider necessary. Members of the
Committee shall not participate in any action or determination regarding their
own benefits under the Plan.
5.2 Finality of Determination
Claims for benefits under the Plan shall be subject to the claims and appeal
procedures contained in the Retirement Plan. The determination of the Committee
as to any disputed questions arising under this Plan, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all persons.
5.3 Expenses
The expenses of administering this Plan shall be borne by the Sponsor.
5.4 Indemnification and Exculpation
The members of the Committee, its agents, and officers, directors, and employees
of the Sponsor shall be indemnified and held harmless by the Sponsor against and
from any and all loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by them in connection with or resulting from any claim,
action, suit, or proceeding to which they may be a party or in which they may be
involved by reason of any action taken or failure to act under this Plan and
against and from any and all amounts paid by them in settlement (with the
Sponsor’s written approval) or paid by them in satisfaction of a judgment in any
such action, suit, or proceeding. The foregoing provision shall not be
applicable to any person if the loss, cost, liability, or expense is due to such
person’s gross negligence or willful misconduct.
Article VI. Funding of the Plan
6.1 Funding
All amounts paid under this Plan shall be paid from the general assets of the
Sponsor. Benefits shall be reflected on the accounting records of the Sponsor,
but neither this Plan

5



--------------------------------------------------------------------------------



 



nor the maintenance of such accounting records shall be construed to create, or
require the creation of, a trust, custodial account, or escrow account with
respect to any Participant. No Participant shall have any right, title, or
interest whatsoever in or to any investment reserves, accounts, or funds that
the Sponsor may purchase, establish, or accumulate to aid in providing the
unfunded benefit payments described in the Plan. Nothing contained in this Plan,
and no action taken pursuant to its provisions, shall create, or be construed to
create, a trust or fiduciary relationship of any kind between the Sponsor or the
Committee and a Participant or any other person. Participants shall not acquire
any interest under the Plan greater than that of an unsecured general creditor
of the Sponsor. The Trust Fund of the Retirement Plan shall not be liable for
any benefits accrued under this Plan.
Article VII. Amendment and Termination
7.1 Amendment and Termination
The Board of Directors of the Sponsor may amend, modify, or terminate this Plan
at any time and in any manner. In the event of a termination of the Plan
pursuant to this Section 7.1, no further benefits shall accrue under this Plan,
and amount which are then payable shall continue to be an obligation of the
Sponsor and shall be paid as otherwise provided in this Plan; provided, however,
that the Sponsor reserves the right, in its discretion, to accelerate payments
in the event of a termination of the Plan in accordance with the requirements of
Code Section 409A.
Article VIII. Reserved
Article IX. General Provisions
9.1 Nonalienation
No benefit payable at any time under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment, or
encumbrance of any kind, and shall not be subject to or reached by any legal or
equitable process (including execution, garnishment, attachment, pledge, or
bankruptcy) in satisfaction of any debt, liability, or obligation, prior to
receipt. Any attempt to alienate, sell, transfer, assign, pledge, or otherwise
encumber any such benefit, whether presently or thereafter payable, shall be
void.
9.2 Effect on Other Benefit Plans
Amounts credited or paid under this Plan shall not be considered to be
compensation for the purposes of the Retirement Plan or any other plans
maintained by the Sponsor. The treatment of such amounts under other employee
benefit plans shall be determined pursuant to the provisions of such plans.
9.3 Severability
In the event any provision of this Plan shall be held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of
this Plan, but this Plan shall be construed and enforced as if the illegal or
invalid provision had never been inserted,

6



--------------------------------------------------------------------------------



 



and the Sponsor shall have the privilege and opportunity to correct and remedy
such questions of illegality or invalidity by amendment as provided in this
Plan.
9.4 Applicable Law
This Plan shall be governed and construed in accordance with the laws of the
State of Ohio to the extent such laws have not been preempted by applicable
Federal law.
9.5 Employer-Employee Relationship
The establishment of this Plan shall not be construed as conferring any legal or
other rights upon any Employee or any person for a continuation of employment,
nor shall it interfere with the rights of the Sponsor to discharge any Employee
or otherwise act with relation to the Employee. The Sponsor may take any action
(including discharge) with respect to any Employee or other person and may treat
such person without regard to the effect which such action or treatment might
have upon such person as a Participant under this Plan.
9.6 Incompetence
Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent until the date on which the Committee receives
a written notice, in a form and manner acceptable to the Committee, that such
person is incompetent, and that a guardian, conservator, or other person legally
vested with the care of such person’s person or estate has been appointed;
provided, however, that if the Committee shall find that any person to whom a
benefit is payable under the Plan is unable to care for such person’s affairs
because of incompetency, any payment due (unless a prior claim therefor shall
have been made by a duly appointed legal representative) may be paid as provided
in the Retirement Plan. Any such payment so made shall be a complete discharge
of liability therefor under the Plan.
9.7 Binding on the Sponsor, Participants and Their Successors
This Plan shall be binding upon and inure to the benefit of the Sponsor, their
successors and assigns and the Participants, their heirs, executors,
administrators and legal representatives.
9.8 Tax Liability
The Sponsor may withhold from any payment of benefit hereunder or require the
Participant to remit to the Sponsor an amount equal to any taxes required to be
withheld.
9.9 Compliance with Code Section 409A. It is intended that this Plan comply with
Code Section 409A and the Treasury Regulations promulgated thereunder, and this
Plan will be interpreted, administered and operated accordingly. Nothing herein
shall be construed as an entitlement to or guarantee of any particular tax
treatment to a Participant, and none of the Sponsor, the Board of Directors or
the Committee shall have any liability with respect to any failure to comply
with the requirements of Code Section 409A. The Sponsor may accelerate the time
or schedule of a payment to a Participant to pay an amount the Participant
includes in income as a result of the Plan failing to meet the requirements of
Code Section 409A and the Treasury Regulations promulgated

7



--------------------------------------------------------------------------------



 



thereunder. Such distribution may not exceed the amount required to be included
in income as a result of the failure to comply with the requirements of Code
Section 409A and the Treasury Regulations promulgated thereunder.
In Witness Whereof, the Sponsor has caused this instrument to be executed by its
duly authorized officers effective as of December 31, 2008.

                  R G. Barry Corporation    
 
           
 
  By:   /s/ Greg A. Tunney    
 
     
 
   
 
  Its:   President and Chief Executive Officer    
 
     
 
   

8



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTICIPANTS
Daniel D. Viren

9